Broyles, J.
1. Under the statute prohibiting one from a carrying a pistol about his person, or the having of a pistol in his manual possession outside of his own home or place of business, without first taking out a license from the ordinary of the county in which he resides (Park’s Penal Code, § 348 (a)), one so carrying, or so having in his manual possession, a broken and temporarily inefficient pistol, with the intent of transporting it to its owner, is guilty under the statute, if, while on his way to the owner, he superadds to his original purpose and intention a resolution to produce the pistol suddenly and use it, and does so produce and use it, in making a hostile demonstration against one whom he happens to encounter. Crawford v. State, 94 Ga. 772 (21 S. E. 992); Williams v. State, 61 Ga. 417 (34 Am. R. 102); Mathews v. Caldwell, 5 Ga. App. 336, 338 (63 S. E. 250); Cheney v. State, 10 Ga. App. 451 (73 S. E. 617).
2. The verdict was supported by the evidence, and no error of law is complained of. Judgment affirmed.